Citation Nr: 0814764	
Decision Date: 05/05/08    Archive Date: 05/12/08

DOCKET NO.  05-11 095	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES


1. Entitlement to benefits under 38 U.S.C.A. § 1805, 
pertaining to spina bifida.

2. Entitlement to benefits under 38 U.S.C.A. § 1815, 
pertaining to birth defects.


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel






INTRODUCTION

The appellant's status as a claimant is derived from his 
assertion that his grandfather served in Vietnam.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal of a rating decision, dated in October 2004, of the 
Denver Colorado, Department of Veterans Affairs (VA) Regional 
Office (RO).  


FINDINGS OF FACT

1. The appellant is not child of a Vietnam veteran and not a 
proper claimant for benefits under 38 U.S.C.A. § 1805.

2. The appellant is not child of a Vietnam veteran and not a 
proper claimant for benefits under 38 U.S.C.A. § 1815. 


CONCLUSIONS OF LAW

1. The appellant's claim for benefits under 38 U.S.C.A. § 
1805 has no legal merit.  38 U.S.C.A. §§ 511(a), 7104, 7105, 
7108 (West 2002 & Supp. 2007); 38 C.F.R. § 20.101 (2007).

2. The appellant's claim for benefits under 38 U.S.C.A. § 
1815 has no legal merit.   38 U.S.C.A. §§ 511(a), 7104, 7105, 
7108 (West 2002 & Supp. 2007); 38 C.F.R. § 20.101 (2007).





The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A 
(West 2002 & Supp. 2007), and implemented in part at 
38 C.F.R. § 3.159 (2007), amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate the claims. 

As there is no dispute as to the facts, the law is 
dispositive, and the provisions of the VCAA do not apply.  
Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA shall pay a monthly allowance, based upon the level of 
disability, to or for a child who has been determined to be 
suffering from spina bifida and who is a child of a Vietnam 
veteran.  38 U.S.C.A. § 1805(a); 38 C.F.R. § 3.814(a).  Spina 
bifida is the only birth defect that warrants the award of 
monetary benefits based on the herbicide exposure of the 
veteran as a father of the child.  Jones v. Principi, 16 Vet. 
App. 219 (2002).  

VA law provides that a monetary allowance may be paid for 
certain birth defects if the veteran who served in the 
Republic of Vietnam during the Vietnam era is the mother of 
the natural child at issue.  38 U.S.C.A. § 1815; 38 C.F.R. § 
3.815.

In this case, there is no evidence that the appellant's 
father or mother served in Vietnam, and the appellant does 
not have standing to file a claim under either 38 U.S.C.A. 
§ 1805(a), pertaining to spina bifida, or 38 U.S.C.A. § 1815, 
pertaining to birth defects.   





As the law is dispositive in this case, the claims must be 
denied because of the lack of legal entitlement under the 
law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).



ORDER

The appeal of the denial of benefits under 38 U.S.C.A. § 1805 
is denied. 

The appeal of the denial of benefits under 38 U.S.C.A. § 1815 
is denied. 


____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


